Citation Nr: 1734769	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-28 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for the service-connected pseudofolliculitis barbae (PFB).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to December 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia (the Atlanta, Georgia RO).  In that decision, in pertinent part, the RO granted service connection for PFB and assigned an initial noncompensable disability rating effective from January 8, 2009.  The Veteran timely appealed the initial noncompensable rating assigned for the PFB.  

Also in that decision, the RO denied service connection for posttraumatic stress disorder (PTSD); frequent indigestion; residuals of burns to the left hand, forehead, and right arm; right and left hip disabilities; chest pain with shortness of breath and chronic cough; gastroesophageal reflux disease (GERD);a bilateral hearing loss disability; and, right and left knee disabilities.  The RO granted service connection, with noncompensable ratings assigned, for hypertension, chronic muscle strain and headaches.  

While the Veteran's appeal was pending, the RO issued a rating decision in April 2016 which assigned an earlier effective date of September 25, 2008 for the grant of service connection for PFB, as well as for the grants of service connection for chronic muscle strain, hypertension, and headaches.  

In March 2017, the Board remanded all of the issues listed above, except for the issue of entitlement to an initial compensable rating for the service-connected PFB.  Development in compliance with the Board's remand directives with respect to those remanded issues is currently ongoing.  

As explained in the March 2017 remand, the issue of entitlement to a compensable rating for the service-connected PFB was potentially affected by the outcome of an ongoing appeal to the Federal Circuit regarding interpretation of the criteria used to rate skin disorders based on the use of topical corticosteroids.  More specifically, the United States Court of Appeals for Veterans Claims issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagreed with the Court's decision and appealed to the Federal Circuit.  Accordingly, to avoid delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  The motion to stay was granted by the Court in October 2016, and the Veteran's claim for an initial compensable rating for the service-connected PFB was placed in abeyance pending the resolution of the appeal in Johnson v. McDonald, 27 Vet. App. 497 (2016).  In July 2017, the United States Court of Appeals for the Federal Circuit decided that matter in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Therefore, the stay in the instant claim has been lifted.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable disability rating for the service-connected PFB.  Generally, PFB is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 as analogous to dermatitis or eczema.  

Under Diagnostic Code 7806, a noncompensable (0 percent) disability rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 percent disability rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating (the highest available schedular evaluation) is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

The term "systemic" means "pertaining to or affecting the body as a whole,"  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1865 (32nd ed. 2012), whereas the term "topical" means "pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Id. at 1940.  

In Johnson v. McDonald, 27 Vet. App. 497 (2016), the Court of Appeals for Veterans Claims (CAVC) read the phrase "systemic therapy such as corticosteroids" as unambiguously encompassing any topical application of corticosteroids for treating a skin condition, in addition to a therapy that impacts a patient's entire body system, such as when a drug is administered orally or parenterally.  The CAVC found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  As such, the CAVC reversed the Board's holding, and found that Appellant's therapy was systemic.  

In Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017), the Federal Circuit disagreed with the CAVC.  The Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. 

The medical evidence in this case is inconsistent.  A February 2010 VA examination notes that the Veteran received ongoing treatment for his PFB by his personal physician who prescribes topical antibiotics.  Yet, the Veteran reported constant symptoms of dry, flaky, itchy skin with localized areas of numerous bumps to the face.  The Veteran reported that he applied the topical antibiotics twice daily to his face.  The examiner indicated that the topical ointment was neither a corticosteroid nor an immunosuppressive.  On examination, the Veteran presented with numerous small raised areas on both sides of the face.  Unfortunately, the examiner did not identify what percentage of the entire body, or the exposed areas of the body, were affected by the PFB.  

At a more recent, January 2016 VA examination, the examiner indicated that the Veteran's PFB affected less than 5 percent of his body and less than 5 percent of exposed area.  The examiner described the Veteran as having hyperpigmented papules of the bearded region, and neck.  However, a review of the photographs taken at the time of the VA examinations also shows numerous hyperpigmented papules are also located on the back of his head and neck area.  The examiner also indicated that the Veteran did not use topical medications to treat the PFB, but that is inconsistent with the findings in February 2010, as well as outpatient VA treatment records from April 2016 which listed current medications, including a topical cream for his skin that he applies twice daily.  

Accordingly, the Board finds that the January 2016 VA examination is incomplete and another VA examination is necessary to decide the claim.  Outstanding VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records; and, obtain, with appropriate authorization, any outstanding private treatment records identified by the Veteran as pertinent to his claim for a compensable rating for the service-connected PFB.  

2.  Then, the AOJ should arrange for a dermatological examination of the Veteran to assess the current severity of his service-connected PFB.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  In addition to reporting current clinical findings, the examiner should elicit from the Veteran a detailed description of the nature, frequency, durations, and all affected areas of involvement (and their extent) during periods of exacerbation.  Upon review of the record and interview and examination of the Veteran, the examiner should respond to the following:

Please assess the severity of the Veteran's service-connected PFB  All clinical findings should be reported in detail.  Specifically note the percentages of the entire body and exposed areas affected by the PFB, particularly given that photographs has shown hyperpigmented papules are also located on the back of his head and neck area, including during periods exacerbation, considering the Veteran's reports and commenting whether they are consistent with the clinical picture presented by the record.  Also note any prescribed medications used, including, but not limited to, the nature, frequency, and duration of any systemic therapy provided. 

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




